COURT OF APPEALS








 
 
 
 
COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MARTHA DRUSINA BENITEZ,                         )
                                                                              )              
No.  08-04-00342-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )        
Justice of the Peace, Precinct 3
MORRIS DICK and CAROLINE
GANDARA    )
DICK,                                                                   )            
of El Paso County, Texas
                                                                              )
Appellees.                          )                 
(TC# F301-0325)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court on its own motion is the dismissal of this appeal for want of
jurisdiction.  Martha Drusina Benitez,
pro se, filed a notice of appeal on November 23, 2004, from a judgment
rendered by the Justice of the Peace, Precinct 3, on November 2, 2004.




Jurisdiction over
an appeal of a justice court judgment lies in the county or district
court.  See Tex.Civ.Prac.&Rem.Code Ann. ' 51.001 (Vernon 1997); Tejas
Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579
(Tex.App.--Dallas 1998, no pet.); Tex.R.Civ.P.
574b.  To invoke this Court=s jurisdiction, the Appellant must
obtain a final, appealable order or judgment from the county or district
court.  Tejas Elevator Co., 982
S.W.2d at 579.  Because this Court does
not have jurisdiction, we dismiss the appeal. 
See Tex.R.App.P.
42.3(a).
 
 
 
                                                                                  

December
30, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.